Citation Nr: 1142669	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  07-31 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for spondylosis of the lumbar spine, evaluated as 20 percent disabling from March 24, 1999.

2.  Entitlement to an increased rating for degenerative joint disease of the right hip, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for diabetes mellitus, evaluated as 10 percent disabling from October 12, 2005, and as 20 percent disabling from January 26, 2006.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2003 and January 2007 rating decisions by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

By a July 2004 rating decision and an October 2007 rating decision, higher ratings were awarded for spondylosis of the lumbar spine and diabetes, respectively.  The Veteran has not indicated his satisfaction with either decision, so the issues remain before the Board.

In correspondence dated July 2011, the Veteran's representative asserted that correspondence dated October 2007 contains an unadjudicated informal claim for service connection for peripheral neuropathy.  A claim of service connection for peripheral neuropathy of all four extremities was adjudicated in September 2007, however, and the October 2007 statement referenced by the Veteran's representative was construed as a notice of disagreement by the RO.  The Veteran was so notified by a letter dated September 2008, and a statement of the case was issued in October 2008.  The Veteran did not file a substantive appeal after issuance of the statement of the case, or at least none was included in the claims file now before the Board.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).  (The same can be said of a claim of service connection for posttraumatic stress disorder and anxiety.  A statement of the case was issued by the RO in October 2008, and no substantive appeal was thereafter made a part of the record now before the Board.)


REMAND

In February 2009, the Veteran indicated that he was still receiving treatment from the Lexington VA Medical Center (VAMC) for his service-connected disabilities.  The most recent records from that facility are dated January 2009.  The Veteran also asserted that the symptomatology associated with his service-connected degenerative joint disease of the right hip was worsening.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  The Veteran should be scheduled for a new VA examination of his right hip upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records from the Lexington (Kentucky) VA Medical Center since January 2009.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  The Veteran should also be asked about any other sources of treatment for any of the disabilities at issue.  If any source is identified, such records should be sought with the Veteran's authorization.

2.  After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected degenerative joint disease of the right hip.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  The examiner should specifically state if there is ankylosis of the hip and the degree of fixation if applicable; limitation of flexion of the hip joint; limitation of abduction, motion lost beyond 10 degrees; flail joint; impairment of the femur with false joint or nonunion; or malunion of the joint with moderate or marked knee or hip disability.

3.  The agency of original jurisdiction (AOJ) should undertake any additional evidentiary development deemed necessary in light of the evidence received.  (For instance, examination of disability due to diabetes or lumbar spondylosis may be called for should the records received show worsening or otherwise raise a question as to the current level of impairment.)

4.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

